DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-11, 14-16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bouzonnet et al. US 2019/0215491 further in view of Itoh et al. US 2008/0158361.

In regarding to claim 1 Bouzonnet teaches:
1. An analyzing apparatus comprising: 
A memory storing instructions; and at least one processor configured to execute the instructions to perform; 
The detector D can be a single software for all the tracking pieces of software LT or can be duplicated to each operate with a predetermined amount of target pieces of software. The software includes machine executable instructions embedded, e.g., in a non-transitory computer readable medium. The machine executable instructions are executable by a processor of a computer.
Bouzonnet 0148, 0207, emphasis added


detecting the same person from each of a first captured image, which is generated by a first camera, 
The state of the target can be an input state E, this state is put on the target when the target has just entered the field of view of the camera X1. 
The state of the target can further be active L, it is the state in which the target is in the field of view of the camera after the target in the input state E is sent to the camera management module.
Bouzonnet 0132-0133, emphasis added


and a second captured image, which is generated by a second camera; 

The predicting neural network CP comprises an output, at least one identification of a probable camera the target of which will be probably identified, which is connected to the camera management module PM. The camera management module PM comprises an output to transmit the at least one identification of probable camera to a man-machine interface member 6 comprising a screen such as a computer.
Further, the camera management module can transmit the video to the predicting camera
Herein, in this embodiment, the predicting neural network CP receives other data from the target. Herein, it receives target direction and/or sense data from the camera management module PM as well as speed data
In other words, the detector D enables the target position and class to be provided in an image. Herein, the detector D is capable of providing the position and class for several targets in an image. 
The detector D can be a single software for all the tracking pieces of software LT or can be duplicated to each operate with a predetermined amount of target pieces of software. The software includes machine executable instructions embedded, e.g., in a non-transitory computer readable medium. The machine executable instructions are executable by a processor of a computer
Bouzonnet 0141-0148, emphasis added

computing a movement time which is required for the person detected by the detection unit to move between a place captured by the first camera and a place captured by the second camera; 
The predicting neural network CP comprises an output, at least one identification of a probable camera the target of which will be probably identified, which is connected to the camera management module PM. The camera management module PM comprises an output to transmit the at least one identification of probable camera to a man-machine interface member 6 comprising a screen such as a computer.
In other words, the detector D enables the target position and class to be provided in an image. Herein, the detector D is capable of providing the position and class for several targets in an image. 
The target direction and speed data is herein calculated by the camera management module PM.
Bouzonnet 0141-0148, emphasis added
The appearance model provider AMP or the reidentification component can then search in a database for a similarity with a signature of a previous image of another camera. The search for similarity of two signatures can be calculated for example from the minimum cosine distance between two signatures of two images from two different cameras. In this example of the pedestrian image from the camera X1, the provider finds a signature of a target from a similar camera X2 recorded in the database for example 3 minutes before. For example, the signature is different because the identified size is medium. Since the AMP provider knows that a target can switch from a large to medium height and vice versa when it is close to the bound separating both heights because of possible deviations in measurements, it deduces therefrom a similarity of both signatures. In this example, there are three height types: small, medium and large but they could be furthermore
Bouzonnet 0151-0166, emphasis added


determining an attribute of the person using at least one of the first captured image and the second captured image; 
In this example, the re-identification component Reid provides to the provider AMP further information measured on the target also called "attributes", such as for example for a pedestrian, the colour of a top or bottom of a pedestrian, the hair type (brown or fair or red) and other characteristics . . . . For a car, it can be the car colour, height etc. and if possible, the reading of the car license plate.

The detector D comprises a neural network, herein an SSD type convolutional network. This neural network which experienced a learning enables for each target in an image received the class and position to be determined. The class can herein in this example be a pedestrian, a two-wheel vehicle, a car or even a truck. There can be other classes such as a bus, a taxi, or even an autorickshaw. The detector D can further cut off the target in the image, herein, it can cut off several targets in rectangles. That is in particular schematically represented in FIG. 1 as the representation of a film I. 
Bouzonnet 0149-0153, emphasis added

However, Bouzonnet fails to explicitly teach, but Itoh teaches:
acquiring a reference length of time corresponding to the determined attribute, comparing the computed movement time with the reference length time, 
In the above motion detection processing, whether the object has stopped cannot be determined. Even when the object has stopped, the reference image management section 202 stores a reference image close to the current time at which processing is performed and subsequent older reference images. Therefore, by making a comparison between the input image and the nearest reference image, it is possible to determine whether the object is stopping or moving, as approximately illustrated in FIG. 3. Image 301 is a reference image and image 302 is an input image including stationary person 304. Image 303 is an input image at the current time, including moving person 305 and stationary person 306. Images 307 to 309 show comparison results. Image 309 is an ordinary image, in which both the moving person and stationary person detected are included, obtained by the moving object detecting processing. When the input image 303 at the current time is compared with the input image 302, which is the closest to the input image 303, the image 308, on which only the moving object is extracted, is obtained. This processing makes it possible to individually detect objects that have entered the monitoring area and are moving or stopping therein and also to determine whether the object is moving or stopping at the current time. By selecting a time used as the reference, it is also possible to determine whether the object is moving or stopping at that time.
Itoh 0033, emphasis added
and outputing information based on a result of the comparison. 
Itoh 0033.
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Itoh into a system of Bouzonnet in order to acquiring a reference length of time corresponding to the determined attribute, comparing the computed movement time with the reference length time, as such, determination can be made based on comparison whether the object is a moving object or not..—see 0033.



In regarding to claim 2 Bouzonnet and Itoh teaches:
2. The analyzing apparatus according to claim 1, further Bouzonnet teaches wherein the reference value corresponding to the attribute is a statistic value of movement times required for a plurality of persons having the attribute to move between the place captured by the first camera and the place captured by the second camera. 
Further the request can be a request of attributes, for example class=pedestrian, top clothing colour=red, hair colour etc. and thus select a number of probable targets recorded by the cameras
Thus, in the example of FIG. 1, from the image of the target, from the camera X1 having a visible pedestrian class, sent to the AMP provider by the tracking software, the reidentification component Reid determines herein that the pedestrian is a tall brown woman with a red dress and wearing a beige handbag with a size between 30*40 cm and 35*45 cm. The component Reid   calculates a signature of this target from target measurement and further identifies characteristics (attributes). The AMP provider then records in the database the characteristics (attributes) and signature of the target. The signature can be represented as a floating number vector.

The appearance model provider AMP or the reidentification component can then search in a database for a similarity with a signature of a previous image of another camera. The search for similarity of two signatures can be calculated for example from the minimum cosine distance between two signatures of two images from two different cameras. In this example of the pedestrian image from the camera X1, the provider finds a signature of a target from a similar camera X2 recorded in the database for example 3 minutes before. For example, the signature is different because the identified size is medium. Since the AMP provider knows that a target can switch from a large to medium height and vice versa when it is close to the bound separating both heights because of possible deviations in measurements, it deduces therefrom a similarity of both signatures. In this example, there are three height types: small, medium and large but they could be furthermore
Bouzonnet 0151-0166, emphasis added


In regarding to claim 3 Bouzonnet and Itoh teaches:
3. The analyzing apparatus according to claim 1, further Bouzonnet teaches wherein the at least one processor is further configured to execute the instruction to perform updating the reference value corresponding to the determined attribute using the computed movement time. 
the appearance model provider uses a reidentification component using a RESNET 50 type neural network to perform signature extraction of the targets detected and thus recognise from the characteristics of the target on an image, a signature and further identify and extract characteristics of the target also called attributes.
Bouzonnet 0151-0166, 0172-0175, 0185, emphasis added


In regarding to claim 5 Bouzonnet and Itoh teaches:
5. The analyzing apparatus according to claim 1, further Bouzonnet teaches wherein the at least one processor is further configured to execute the instruction to perform outputting the output information which represents a warning in a case where the computed movement time is equal to or larger than the acquired reference value. 
[0169] The process comprises: [0170] a recording step 1 by cameras X, [0171] a step 2 of detecting by the detector D a target and identifying its class and its position, [0172] a step of bringing to the new state N by the tracking software LT (target entering the field of view of the camera), [0173] a step of sending the image of the target to the AMP provider, [0174] a step 3 of identifying by the AMP provider the target by assigning it a signature and recording a list of its attributes (gender, height etc.), [0175] a step of changing state from new N to active A by the tracking software LT after receiving the signature of the AMP provider, [0176] a step of changing from active state A to the output state S when the target position obtained by the detector is in an output zone, [0177] a step of sending to the camera management module PM the state of the target in the output state as well as its class, its signature, its position, its speed, its direction, [0178] a step 4 of predicting by the predicting neural network the probable camera of target output, [0179] a step of receiving by the camera management module PM a data set from all the tracking pieces of software LT and processing 5 the video the tracked target of which is requested by an operator by adding a list of probable cameras by probability order and for example the film of the most probable camera, [0180] a step of live displaying on man-machine interface member 6 the video comprising the identification of the probable camera, [0181] an event step 7 in which the target requested appears in a film of a camera identified in the new state, [0182] a prediction checking step 8 checking that the identification of the camera, in which the target reappears in the new state, is named in the camera prediction list, [0183] if the camera is not in the list, the state change module PM makes a learning step 9 to the neural network by providing it learning prediction data.

Bouzonnet 0169-0185, emphasis added

Claims 6-8 and 10 list all similar elements of claims 1-3 and 5, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claims 1-3 and 5 applies equally as well to claims 6-8 and 10.
Claim 11 list all similar elements of claim 1, but in non-transitory computer-readable medium form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
In regarding to claim 14 Bouzonnet and Itoh teaches:
14. (new): The analyzing apparatus according to claim 1, further Bouzonnet teaches wherein the first camera and the second camera are installed in the same facility.
Bouzonnet 0125 and fig. 1  


In regarding to claim 15 Bouzonnet and Itoh teaches:
15. (new): The analyzing apparatus according to claim 1, further Bouzonnet teaches wherein the method further comprises outputting evaluation information of a length of the movement time based on a result of the comparison.
Bouzonnet 0155  

Claims 14-15 and 16-17 list all similar elements of claims 12-13, but in method and non-transitory computer-readable medium form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claims 12-13 applies equally as well to claims 14-15 and 16-17.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bouzonnet et al. US 2019/0215491 and Itoh et al. US 2008/0158361 as applied to claims 1-3, and further in view of Hotta et al. US 2016/0358027.

In regarding to claim 4 Bouzonnet and Itoh teaches:
4. The analyzing apparatus according to claim 1, further Bouzonnet teaches wherein the at least one processor is further configured to execute the instruction to perform; computing a congestion degree of persons between the place captured by the first camera and the place captured by the second camera, correcting the acquired reference value based on the computed congestion degree; and comparing the corrected reference value with the computed movement time. 
The appearance model provider AMP or the reidentification component can then search in a database for a similarity with a signature of a previous image of another camera. The search for similarity of two signatures can be calculated for example from the minimum cosine distance between two signatures of two images from two different cameras. In this example of the pedestrian image from the camera X1, the provider finds a signature of a target from a similar camera X2 recorded in the database for example 3 minutes before. For example, the signature is different because the identified size is medium. Since the AMP provider knows that a target can switch from a large to medium height and vice versa when it is close to the bound separating both heights because of possible deviations in measurements, it deduces therefrom a similarity of both signatures. In this example, there are three height types: small, medium and large but they could be furthermore
Bouzonnet 0151-0166, emphasis added

However, Bouzonnet and Itoh fails to explicitly teach, but Hotta teaches “computed congestion degree”.
One camera 100 may be connected to the image acquisition unit 11 and may be installed in a building or the outdoor to capture a range for which a degree of congestion of persons is to be calculated. Further, the plurality of devices are installed so as to be captured in the same image 8. In addition, when the camera 100 is installed, a camera parameter representing a positional relationship between the world coordinate system and an image coordinate system (a positional relationship between an image and the real world) is obtained in calibration. A relationship between the real world positions in the world coordinate system and positions on the image 8 in the image coordinate system is calculated by projecting the real world positions onto the positions on the image 8 based on the camera parameter or conversely projecting the positions on the image 8 onto the real world positions.
Bouzonnet 0035 and 0060, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hotta into a system of Bouzonnet and Itoh in order to computed congestion degree, as such,  the method and a program for selecting a device, which is capable of alleviating a congestion based on uneven distribution of the number of persons in an acquired image..—see 0005.

Note: The motivation that was applied to claim 4 above, applies equally as well to claim 9 as presented blow. 
Claim 9 list all similar elements of claim 4, but in method and Non-transitory computer-readable medium form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 9.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Lin US 2004/0252194 see Figs. 1-2

Yang et al. US 2011/0222724 see at least Figs. 2-5.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481